[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                       ________________________                        FILED
                                                              U.S. COURT OF APPEALS
                              No. 10-14174                      ELEVENTH CIRCUIT
                          Non-Argument Calendar                     APRIL 26, 2011
                        ________________________                     JOHN LEY
                                                                      CLERK
                     D.C. Docket No. 1:09-cv-21790-JLK

ALEXANDER ZAMORA,

                                 llllllllllllllllllllllllllllllllllllllllPlaintiff-Appellant,

                                    versus

WILLIAMS-SONOMA STORES, INC.,
a California corporation,

                               llllllllllllllllllllllllllllllllllllllllDefendant-Appellee.

                        ________________________

                 Appeal from the United States District Court
                     for the Southern District of Florida
                       ________________________

                               (April 26, 2011)

Before BARKETT, WILSON and BLACK, Circuit Judges.

PER CURIAM:

     Alexander Zamora appeals from the district court’s grant of summary
judgment to his former employer, Williams-Sonoma Stores, Inc. (“Williams-

Sonoma”), in his action alleging both discrimination and retaliation under: Title

VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e-2(a) and 2000e-3(a); the

Americans With Disabilities Act, 42 U.S.C. §§ 12112(a) and 12203(a); and state

law.1 Zamora alleged that, during the course of his employment as an assistant

store manager, Williams-Sonoma discriminated against him on the basis of his

Cuban national origin and retaliated against him for opposing such discrimination.

He also alleged that Williams-Sonoma discriminated against him on the basis of a

disability, namely a chronic ankle condition, and retaliated against him for

requesting accommodations for this condition. The district court granted

Williams-Sonoma summary judgment on the ground that Zamora failed to make

out a prima facie case for any of his claims. We have carefully reviewed the

record, as well as the parties’ briefs, and we reach the same conclusion, finding no

genuine issues of material fact. Accordingly, we affirm the district court’s grant of

summary judgment in favor of Williams-Sonoma.

       AFFIRMED.


       1
          “This Court reviews de novo summary judgment rulings and draws all inferences and
reviews all evidence in the light most favorable to the non-moving party. Summary judgment is
appropriate only if the movant shows that there is no genuine dispute as to any material fact and
the movant is entitled to judgment as a matter of law.” Moton v. Cowart, 631 F.3d 1337, 1341
(11th Cir. 2011) (citations omitted).

                                                2